SUMMARY ORDER
Plaintiff Jeanette C. Martin (“plaintiff’ or “Martin”) appeals from the October 30, 2008 judgment of the District Court denying plaintiffs motion for judgment on the pleadings, dismissing plaintiffs complaint, and affirming the decision of the Commissioner of the Social Security Administration denying plaintiffs application for disability benefits. On appeal plaintiff argues (1) that the District Court erred in concluding that the vocational expert’s testimony before the Administrative Law Judge (“ALJ”) constituted substantial evidence in support of the ALJ’s finding that Martin could perform certain jobs and (2) that District Court erred in upholding the ALJ’s reliance on the Medical-Vocational Guidelines to conclude that plaintiff was not disabled. We assume the parties’ familiarity with the facts and procedural history of the case.
We have reviewed each of plaintiff’s claims and find them to be without merit. Substantially for the reasons stated by Magistrate Judge Peebles in his careful and thoughtful report and recommendation of May 28, 2008, see Martin v. Astrue, 06-CV-0720 (N.D.N.Y. May 28, 2008), which the District Court adopted, see Martin v. Comm’r of Soc. Sec., 06-CV-0720 (N.D.N.Y. Oct. 30, 2008), the October 30, 2008 judgment of the District Court is AFFIRMED.